PETITIONS FOR REHEARING AND SUGGESTIONS FOR REHEARING EN BANC
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, COX, BIRCH and DUBINA, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the applications for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above causes shall be reheard by this court en banc. The previous panel’s opinion is hereby VACATED.